NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4410-18

MICHAEL PRICE II,

          Plaintiff-Appellant,

v.

LIFE TIME FITNESS, INC.,
BRYAN SMITH, PAUL RUSSO,
MARC POLOMBO, and ERIC
MOORE,

     Defendants-Respondents.
____________________________

                   Submitted January 27, 2021 – Decided May 6, 2021

                   Before Judges Alvarez and Geiger.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Docket No. L-5564-16.

                   Alexander O. Bentsen, attorney for appellant.

                   Ogletree, Deakins, Nash, P.C., attorneys for
                   respondents (Steven J. Luckner and Robin Koshy, on
                   the brief).

PER CURIAM
      Plaintiff Michael Price, II, appeals the May 1, 2019 dismissal of his eight-

count complaint against his former employer defendant Life Time Fitness, Inc.,

and his former supervisors, Bryan Smith, Paul Russo, Marc Polombo, and Eric

Moore. For the reasons stated on the record by Judge Stephen L. Petrillo in his

cogent and thoughtful decision, we affirm.

      Plaintiff was hired in November 2011 as a "Member Engagement

Advisor" (MEA) at two of Life Time Fitness's New Jersey health clubs. While

there, he became romantically involved with a colleague; they had a child

together. Plaintiff's partner was terminated in May 2014, allegedly because she

accused a general manager, named as a defendant in this case, of sexually

harassing another employee. Plaintiff's partner sued, and settled the matter in

July 2015.

      Plaintiff missed his sales quota from July 2014 to April 2015, resulting in

his termination on May 14, 2015. After failing to meet his quota for six

consecutive months, he was placed on a "performance improvement plan" (PIP)

in January 2015. The PIP required plaintiff to "[m]eet or exceed 90% of January

[2015] and 100% of February 2015 sales goals and continue to achieve 100% of

future month[s'] sales goals." Plaintiff failed to satisfy the PIP's objective; he

met his February 2015 sales quota but missed his January 2015 sales quota.


                                                                            A-4410-18
                                        2
      When plaintiff and his partner's child was born in March 2015, plaintiff

elected to take paid time off (PTO) instead of unpaid leave under the New Jersey

Family Leave Act (FLA), N.J.S.A. 34:11B-1 to -16. The general manager

allowed him more PTO than the thirteen hours he had accrued to that date , and

he was advised that the time he actually used would be offset against future

accruals. Plaintiff took approximately two weeks. His sales quota was reduced

during that time from thirty-nine to twenty-one new members, and he missed

that target, selling only nineteen memberships. He was issued a second PIP in

April, requiring him to sell 100% of his sales quota, or forty-three units.

Plaintiff sold only twenty. Both PIPs warned that failure to meet the quota could

result in termination.

      Defendants claimed that during March 2015, Life Time Fitness conducted

an internal audit of employees who added dependents to their health benefits

during the prior period in October 2014. Plaintiff had added his partner, and

thus received one of the approximately 400 letters issued by the company

requesting supporting documentation. Despite failing to provide the required

documentation, coverage continued for plaintiff's partner and child.

      When plaintiff applied for an MEA position at a new location, he was not

hired. The sales manager at the new facility explained that in addition to being


                                                                           A-4410-18
                                       3
a "low performing employee[,]" plaintiff conducted the interview while he was

driving a car. This "created the impression that he was not taking the interview

seriously."

      Defendants terminated plaintiff based on his failure to meet his second

PIP. At that juncture, he had only sold seven units out of a required forty-two.

During that timeframe, at least two other employees were placed on PIPs and

subsequently terminated for poor performance.

      On August 10, 2016, plaintiff filed a complaint against defendants.

Plaintiff twice amended the complaint; the final second amended complaint

alleged claims of:     (1) retaliation under the New Jersey Law Against

Discrimination (NJLAD), N.J.S.A. 10:5-1 to -50, (count one); (2) hostile work

environment under NJLAD (count two); (3) disparate treatment and disparate

impact under NJLAD (count three); (4) family relationship discrimination under

NJLAD (count four); (5) racial discrimination under NJLAD (count five); (6)

violation of the FLA (count six); (7) violation of public policy (count seven);

and (8) intentional infliction of emotional distress (IIED) (count eight). To

summarize the facts plaintiff alleged underlying the complaint, he contends that

by not hiring him at Life Time's new location, subjecting him to PIPs, contesting

his health and unemployment benefits, and firing him, defendants unlawfully


                                                                           A-4410-18
                                       4
discriminated, retaliated, and terminated him because of his relationship with

his partner, and because he "was the only half African American half Filipino

American mixed race member of the Life Time Sales team."

      Now in his appeal challenging Judge Petrillo's grant of summary

judgment, plaintiff asserts the following errors:

            POINT I

            THE [TRIAL] COURT ERRED IN GRANTING
            SUMMARY JUDGMENT TO THE DEFENDANTS.

            POINT II

            FAMILY RELATIONSHIP DISCRIMINATION[,]
            COUNT IV OF THE COMPLAINT[,] SHOULD
            PROCEED TO TRIAL.

            POINT III

            RACIAL DISCRIMINATION[,] COUNT V OF THE
            COMPLAINT[,] SHOULD PROCEED TO TRIAL.

            POINT IV

            HOSTILE WORK ENVIRONMENT[,] COUNT II OF
            THE COMPLAINT[,] SHOULD PROCEED TO
            TRIAL.

            POINT V

            RETALIATION[,] COUNT I OF THE COMPLAINT[,]
            SHOULD PROCEED TO TRIAL.



                                                                        A-4410-18
                                        5
            POINT VI

            NJ FAMILY LEAVE ACT[,] COUNT VI OF THE
            COMPLAINT[,] SHOULD PROCEED TO TRIAL.

            POINT VII

            INTENTIONAL INFLICTION OF EMOTIONAL
            DISTRESS[,] COUNT VIII OF THE COMPLAINT[,]
            SHOULD PROCEED TO TRIAL.

            POINT VIII

            PUBLIC POLICY[,] COUNT VII OF THE
            COMPLAINT[,] SHOULD PROCEED TO TRIAL.

      Judge Petrillo thoroughly canvassed the relevant precedents in deciding

the motion. With regard to the dismissal of plaintiff's first NJLAD count,

alleging retaliation, and the family relationship discrimination claims under the

fourth count, the judge relied upon plaintiff's failure to causally connect his

partner's protected activity to his dismissal. Her lawsuit was pending when he

was fired. As the judge put it, "his objectively below average performance"

triggered his termination.

      Plaintiff did not identify conduct that could be considered so severe or

pervasive as to constitute a hostile work environment under the NJLAD. In fact,

nothing even raised the specter of the hostile work environment claim he

asserted in count two.


                                                                           A-4410-18
                                       6
      Plaintiff's disparate treatment and disparate impact claim, count three, also

lacked support in the record. The judge noted that plaintiff "failed to identify

any facially neutral specific employment practice at issue." At his deposition,

plaintiff conceded "that he was not aware of any of defendant[s'] policies

[having] a disparate impact on him [attributable to] race."

      The racial discrimination claim, count five, was equally unsupported.

Plaintiff proffered nothing in support of an adverse employment action

attributable to race or any employment actions which would give rise to an

inference of race discrimination.

      Plaintiff could not claim any damages arising from his employer's

implementation of the FLA, as he did not take leave under that statute, but

merely took advantage of accrued PTO. Count six lacked merit.

      The public policy and intentional infliction of emotional distress claims,

counts seven and eight, were duplicative of plaintiff's NJLAD claims. They too

lacked any record support.

      We review summary judgment decisions de novo. Townsend v. Pierre,

221 N.J. 36, 59 (2015) (citing Davis v. Brickman Landscaping, Ltd., 219 N.J.

395, 405 (2014)). Based on our review of the competent evidential materials

presented, viewed in the light most favorable to plaintiff, no rational factfinder


                                                                             A-4410-18
                                        7
could have resolved the issues in his favor. See Brill v. Guardian Life Ins. Co.

of Am., 142 N.J. 520, 540 (1995). No issue of material fact exists, and those

facts which are material do not constitute support for any of plaintiff's causes of

action.

      Affirmed.




                                                                             A-4410-18
                                        8